739 N.W.2d 626 (2007)
In re The Honorable Norene S. REDMOND Judge, 38th District Court Eastpointe, Michigan.
Docket No. 134481.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the Judicial Tenure Commission has issued a Decision and Recommendation for Discipline, and the Honorable Norene S. Redmond has consented to the Commission's findings of fact. We note that some of the conclusions of the Judicial Tenure Commission appear to involve matters reflecting legal error on the part of the respondent. We DIRECT the Judicial Tenure Commission to file a written explanation, within 28 days after the date of this order, citing any authority it believes it has for treating as unethical conduct matters of legal error that could have been subject to appellate review.
We retain jurisdiction.